Title: From George Washington to Thomas Jefferson, 25 November 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Friday 25th Novr 1791

As the meeting proposed to be held (at nine O’clock tomorrow morning) with the heads of the Great Departments) is to consider important subjects belonging (more immediately) to the Department of State—The President desires Mr Jefferson would commit the several points on which opinions will be asked to Paper, in the order they ought to be taken up.
